AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet |

UNITED STATES DISTRICT COURT

 

SOUTHERN District of OHIO
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

v. )

Case Number: 1:18cr104
Tammy Koehne ) USM Number:

)
) Hal Arenstein, Esq.
) Defendant’s Attorney

THE DEFENDANT:

EX] pleaded guilty to count(s) _1 of an Information

[_] pleaded nolo contendere to count(s)

 

which was accepted by the court.

[_] was found guilty on count(s)

 

after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 USC 2252A(a)(20(A) Distribution of child Pronography 8/18/2011 1
and (b)(1)
The defendant is sentenced as provided in pages 2 through 7 __ of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

L] The defendant has been found not guilty on count(s)

 

[] Count(s) [] is (©) are dismissed on the motion of the United States.

 

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

1/31/2020

 

Date of Imposition of Judgment

Signature of Judge

Michael R. Barrett, United States District Judge
Name and Title of Judge

Ze 0, 2020

Date
AO 245B (Rev. 02/18) Judgment in Criminal Case
Sheet 2 — Imprisonment

 

Judgment — Page 2 of

 

DEFENDANT: Tammy Koehne
CASE NUMBER: 1:18crl104

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:

Count 1: sixty (60) months with credit for time served.

L] The court makes the following recommendations to the Bureau of Prisons:

[] The defendant is remanded to the custody of the United States Marshal.

(1 The defendant shall surrender to the United States Marshal for this district:

L) at Olam 0 pm on
CL] as notified by the United States Marshal.

 

[X] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

EX] before 2 p.m. on 5/4/2020

 

[] as notified by the United States Marshal.

[] as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at . with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3 — Supervised Release

Judgment—Page 3 of — 7

DEFENDANT: Tammy Koehne
CASE NUMBER: _ 1:18cr104
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

Count 1: Ten (10) years subject to review after five (5) years.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

. You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

Ne

L] The above drug testing condition is suspended, based on the court's determination that you
g p
pose a low risk of future substance abuse. (check if applicable)

4. [J] You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)

5. & You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. & You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7. (J You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 3A — Supervised Release
Judgment—Page 4 of 7

 

DEFENDANT: Tammy Koehne
CASE NUMBER: 1:18cr104

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1,

11.

12.

13;

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that

was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 
AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3B — Supervised Release
Judgment—Page 5 of 7
DEFENDANT: Tammy Koehne
CASE NUMBER: _ 1:18cr104

ADDITIONAL SUPERVISED RELEASE TERMS

1. The defendant shall participate in a sexual offender treatment program, to include a sex offender risk assessment, psycho-sexual
evaluation and/or other evaluations needed. The defendant shall follow the rules and regulations of the sex offender treatment program
as approved by the probation office. The defendant shall sign all necessary authorization forms to release confidential information so
that treatment providers, the probation officer, polygraph examiner, and others (as necessary) are allowed to communicate openly about
the defendant’s course of treatment, and progress in treatment. The defendant shall make a co-payment for sex offender treatment
services not to exceed $25 per month, which is determined by the probation officer’s assessment of the defendant’s ability to pay.

2. The defendant shall participate in a mental health treatment program at the direction of the probation officer. The defendant shall
make a co-payment for treatment services not to exceed $25 per month, which is determined by the defendant’s ability to pay.

3. The defendant shall be subject to periodic polygraph examinations at the discretion and direction of the probation officer as a means
to ensure that the defendant is in compliance with the requirements of the defendant’s supervision or treatment. The polygraph testing
will be at the defendant’s expense, based on the probation officer’s assessment of the defendant's ability to pay.

4. The defendant's residence and employment shall be pre-approved by the probation officer and be in compliance with state and local
laws.

5. The defendant shall have no contact with any minors with exception of the defendant’s own children. The term contact extends to all
forms of communication such as email, telephone, text, letter, and any other form of electronic communication. This provision does not
encompass persons under age 18 such as ticket vendors, cashiers, or waiters with whom the defendant must deal in order to obtain
normal commercial services. The defendant shall be prohibited from loitering where minors congregate, such as, but not limited to,
playgrounds, arcades, amusement parks, recreation parks, sports events involving minors, shopping malls, and public swimming pools.

6. The defendant shall not view or possess material, images, videos or computer files containing sexually explicit conduct as defined by
18 U.S.C. § 2256(2)(A) and (B).

7. The defendant shall submit to the installation of software, and to monitor computer activities on any computer the defendant is
authorized to use at the defendant’s expense. The software will record any and all activities on the defendant’s computer. The software
will be checked on a periodic basis. The defendant has no expectations of privacy regarding computer use or information stored on the
computer and shall make other users of said computer aware of the monitoring software. The defendant understands that any information
gathered by said software may be used against the defendant in subsequent court actions regarding the defendant’s computer use and the
conditions of supervision. Furthermore, the defendant shall comply with the rules set forth in the Computer and Internet Monitoring
Agreement and the Computer and Internet Acceptable Use Agreement as adopted by the Southern District of Ohio.

8. In consideration of 18 U.S.C. § 3583(d)(3), the defendant shall submit and/or surrender any media device, to which the defendant has
access and/or control, to a search based on reasonable suspicion of contraband or evidence of a violation of a condition of supervision. A
media device is defined as, but not limited to, any device which is capable of accessing the internet, storing images, text, or other forms
of electronic communication.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

 

Judgment — Page 6 of 7
DEFENDANT: Tammy Koehne
CASE NUMBER: 1:18cr104

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ $
1 The determination of restitution is deferred - An Amended Judgment in a Criminal Case (AO 245C) will be entered

until after such determination.

[1] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ $

1 Restitution amount ordered pursuant to plea agreement $

[] The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
[] the interest requirement is waived for [] fin (J restitution.
CJ the interest requirement for CL] fine (1 restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 6 — Schedule of Payments
Judgment — Page 7 of 7

DEFENDANT: Tammy Koehne
CASE NUMBER: — 1:18cr104

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A

xX

O

Lump sum payment of $ 100.00 due immediately, balance due

CL] not later than ,or
L] inaccordancewith ) C (7 D, OO E,or (] F below; or

Payment to begin immediately (may be combined with []C, LID,or [IF below); or

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

While incarcerated, if the defendant is working in a non-UNICOR or grade 5 UNICOR job, he shall pay $25.00 per quarter
toward the special assessment obligation. If working in a grade 1-4 UNICOR job, he shall pay 50% of his monthly pay toward the
special assessment obligation. Any change in ‘!. - --hedule shall be made only by order of this Court.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

OQ

Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

The defendant shall pay the cost of prosecution.

The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JWTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
